DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/083,621 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting an element and its function in the present Application such as “ARTICULATED ROBOT AND METHOD OF ESTIMATING DECREASE STATE OF GAS IN GAS SPRING” and its function are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (US 2014/0297037 A1).
	Regarding claim 1, Hayashi discloses an articulated robot, comprising: an arm supporting part (Fig. 1, element 10; paragraph 0023); a rotary arm (Fig. 1, element 12) rotatably supported by the arm supporting part (paragraph 0023); a drive motor (Fig. 1, element 22) configured to rotate the rotary arm (paragraph 0023); a gas spring (Fig. 1, element 16) configured to reduce a load of the drive motor (configured as “gas balancer”) by supporting a load acting on the rotary arm (paragraphs 0012, 0017, 0023); and a controller (Fig. 1, element 6), the controller determining (Fig. 3, step S13) that the rotary arm rotates (paragraph 0027, operating conditions that include motion velocity of the robot are stored in memory), and estimating a reduced gas state of gas in the gas spring (Fig. 4, step S24; amount of decrease in inner pressure P of gas spring 16) based on a comparison (Fig. 4, step S22; difference current value, ∆I) between an actual current value (object current value, I1) and a theoretical current value (reference current value, I0) of the drive motor when the rotary arm rotates (paragraph 0012, 0017, 0023-0024, 0027-0030).
	Regarding claim 2, Hayashi discloses an articulated robot, comprising: an arm supporting part (Fig. 1, element 10; paragraph 0023); a rotary arm (Fig. 1, element 12) rotatably supported by the arm supporting part (paragraph 0023); a drive motor (Fig. 1, element 22) configured to rotate the rotary arm (paragraph 0023); a gas spring (Fig. 1, element 16) configured to reduce a load of the drive motor (configured as a “gas balancer”) by supporting a load acting on the rotary arm (paragraph 0012, 0017, 0023); and a controller (Fig. 1, element 6), the controller estimating a reduced state of gas in the gas spring (Fig. 4, step S24, amount of decrease in inner pressure P of gas spring 16) based on a comparison (Fig. 4, step S22; difference current value, ∆I) between an actual current value (object current value, I1) 0) of the drive motor when the rotary arm does not stop but rotates (paragraph 0012, 0017, 0023-0024, 0027-0030).
	Regarding claim 4, Hayashi discloses the articulated robot as applied to claim 1 above, wherein the controller uses the actual current value when the rotary arm is in a posture in which the gas spring generates a torque at or above 25% of a maximum torque to be generated by the gas spring (paragraphs 0025-0029). Note that Fig. 2B shows that gas spring 16 generates a torque Tg that is more than 25% of the maximum torque Tg in Fig. 2A. Also note that the claim does not require the controller to use the actual current value responsive to determining that the rotary arm is in a posture in which the spring generates a torque at or above 25% of a maximum torque to be generated by the gas spring.
	Regarding claim 5, Hayashi disclose a method of estimating a reduced state of gas in a gas spring of an articulated robot […] the method comprising: acquiring (Fig. 4, step S21) an actual current value (object current value, I1) of [a] drive motor (Fig. 1, element 22; paragraph 0012, 0017, 0023, 0028); and estimating (Fig. 4, step S24) [a] reduced state of gas in [a] gas spring (Fig. 1, element 16) based on the actual current value (amount of decrease in inner pressure P of gas spring 16; paragraph 0023, 0029-0030), wherein the acquiring the actual current value includes acquiring the actual current value when the rotary arm rotates (“object current value I1 is detected while servomotor 22 is energized and controlled” paragraph 0028; “servomotor 22 which drives lower arm 12” paragraph 0023), and wherein the estimating the reduced state of gas includes estimating (Fig. 4, step S22) the reduced state of gas in the gas spring (Fig. 4, step S24, amount of decrease in inner pressure P of gas spring 16) based on a comparison (difference current value, ∆I) between the actual current value acquired in the acquiring the actual current value and a theoretical current value (reference current value, I0; paragraphs 0012, 0017, 0023-0024, 0027-0030).
	Regarding claim 7, Hayashi discloses the articulated robot as applied to claim 2 above, wherein the controller uses the actual current value when the rotary arm is in a posture in which the gas spring 
Note that Fig. 2B shows that gas spring 16 generates a torque Tg that is more than 25% of the maximum torque Tg in Fig. 2A. Also note that the claim does not require the controller to use the actual current value responsive to determining that the rotary arm is in a posture in which the spring generates a torque at or above 25% of a maximum torque to be generated by the gas spring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claims 1-2 above in view of Iida (JP 2010284725 A).
Regarding claims 3 and 6, Hayashi teach the articulated robot as applied to claims 1-2 above. Hayashi is silent regarding the controller determining a magnitude of a fluctuation in angular acceleration of the drive motor. 
Iida teaches a control technique for determining a magnitude of a fluctuation in angular acceleration (via Fig. 4, elements 20 and 30) of a drive motor (paragraph 0026-0030). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Iida to the prior art robot taught by Hayashi. That is, it would have been obvious to configure the prior art robot taught by Hayashi to determine a magnitude of fluctuation in angular acceleration of the drive motor by applying the well-known technique taught by Iida. Application of the well-known technique taught by Iida to the prior art robot taught by Hayashi would 
Regarding claims 8-9, Hayashi teaches the articulated robot as applied to claim 3 and 6 above, wherein the controller uses the actual current value when the rotary arm is in a posture in which the gas spring generates a torque at or above 25% of a maximum torque to be generated by the gas spring (paragraphs 0025-0029). Note that Fig. 2B shows that gas spring 16 generates a torque Tg that is more than 25% of the maximum torque Tg in Fig. 2A. Also note that the claim does not require the controller to use the actual current value responsive to determining that the rotary arm is in a posture in which the spring generates a torque at or above 25% of a maximum torque to be generated by the gas spring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/Dale Moyer/Primary Examiner, Art Unit 3664